DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amended specification received on 7/5/2022 is acknowledged. The specification is accepted. 
Claim Objections
The amended claims received on 7/5/2022 are acknowledged and overcome the objections of the previous Office Action.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8-9, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baeten (US10588829 B2) in view of Chen (CN206979751U, English translation provided used for citation purposes). 

Regarding claim 1, Baeten a device for accommodating and applying dental material ([193]-[194]), comprising a body (see annotated Figure 31), a cavity (see annotated Figure 31) for accommodating the dental material (Col. 51 lines 1-27) and a plunger (16, Figure 31) which closes the cavity on one side and which is movable along the longitudinal axis (L) in the device (see figure 31), wherein the device in the cavity contains the dental material (Col. 51 lines 8-9) which is a radiation-curable, one-component composite composition ([155] and Col. 44 lines 36-40) comprising: 
(A) monomers (Col. 46 Statement 36a), 
(B) fillers (Col. 46, Statement 36b), and 
(C) initiators (Col. 46, Statement 36c).
However, Baeten does not teach a piston, wherein the piston comprises a thermochromic material. 
Chen teaches an injector in the analogous art of medical delivery vehicles for delivering material (page 1 para 3; a syringe for a stomach tube). Chen teaches the syringe comprises a piston, wherein the piston is coated in thermochromic material for indicating a temperature change based on a set temperature by displaying a change in color (page 1 para 8) to prevent the material temperature from being too high or too low as to not harm the patient (page 2 para 11). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the device of Baeten to have the plunger include thermochromic material, as taught by Chen, because it would provide the device with a way to control temperature and to prevent the dental material from reaching a temperature that may degrade the material or be too dangerous to an operator of the device or a patient being treated (Baeten [98-99] lines 1-4). This modification would prevent the negative or undesirable temperatures occurring to the dental material. 


    PNG
    media_image1.png
    219
    552
    media_image1.png
    Greyscale


Regarding claim 2, Baeten in view of Chen teaches the device of claim 1 (see rejection above). Chen further teaches wherein the piston has a first color below the switching temperature of the thermochromic material and a second color different than the first color above the switching temperature of the thermochromic material (Chen page 2 para 1). 

Regarding claim 6, Baeten in view of Chen teaches the device of claim 1 (see rejection above). However, Baeten in view of Chen is silent to wherein the piston, along the longitudinal axis, has a transmittance of less than 10% for radiation in the wavelength range from 250 to 500 nm (Col. 11 lines 64-65; “. the dental material's container transmits < 1 % of light below 400 nm” and Col. 11 lines 49; 315 nm – 400 nm is a range of wavelengths below and up to 400 nm).

Regarding claim 8, Baeten in view of Chen teaches the device of claim 1 (see rejection above). Baeten further teaches wherein the piston consists of a plastic and a thermochromic pigment (Col. 6 lines 29-36; Baeten teaches testing the absorption of the thermochromic pigment by a thermoplastic material since they will mutually be comprised by the plunger) wherein the plastic is selected from the group consisting of polyethylene (PE), polypropylene (PP), polyvinylchloride (PVC), polystyrene (PS), polytetrafluoroethylene (PTFEI), thermoplastic elastomers (TPE) (Col. 6 lines 29-36), liquid silicone rubber (LSRI), silicone, ethylene-propylene-diene rubber (EPDM}, nitrile-butadiene rubber (NBRI), and fluoro rubber (FKM). 

Regarding claim 9, Baeten in view of Chen teaches device of claim 1 (see rejection above), wherein the piston is produced by a 2-component injection molding process (Col. 29 lines 45-49) from two different materials (Col. 6 lines 29-36; Baeten teaches testing the absorption of the thermochromic pigment by a thermoplastic material since they will mutually be comprised by the plunger). Baeten in view of Chen teaches wherein the material facing outward has thermochromic properties (the thermochromic coating is meant to cover the plunger). 

Regarding claim 11, Baeten in view of Chen teaches the device of claim 1 (see rejection above), wherein the device is selected from the group consisting of syringes, application cannulas, capsules and compules (see figure 31 and Col. 9 lines 55-60).  

Regarding claim 20, Baeten in view of Chen teaches the device of claim 1 (see rejection above), wherein the one-component composite composition is light-curable ( and comprises 
(A) monomers in an amount of 6% to 35% by weight (Col. 46 Statement 36a; “an unreacted acrylate monomer comprising about 5-30 % by weight”, based on the composite composition, 
(B) fillers in an amount of 65% to 93% by weight (Col. 46 Statement 36b; “an inorganic filler comprising about 60-95% by weight”), based on the composite composition, 617808-19(9088-17) PATENT 
(C) initiators in an amount of 0.001 % to 3% by weight (Col. 46 Statement 36c; “a photoinitiator comprising about 0.001-0.5% by weight”), based on the amount of the composite composition, and 
(D) further additives in an amount of 0.001% to 5% by weight (Col. 46 Statement 36d; “a co-initiator comprising about 0.001-1% by weight”), based on the amount of the composite composition.

Claims 3, 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Baeten (US10588829 B2) in view of Chen (CN206979751U, English translation provided used for citation purposes) and further in view of Mckay (US20120022541). 
Regarding claim 3, Baeten in view of Chen teaches the device of claim 1 (see rejection above). Chen does not teach wherein the piston has a first color within a first temperature range from 10 to 30°C and a second color different than the first color within a second temperature range from 40 to 80°C.  
Mckay teaches a tool in the same field of endeavor of syringes for delivery of dental materials (abstract). Mckay teaches the material delivery device is used for delivering a has a first color within a first temperature range from 17, 27 degrees C for low and medium viscosities ([0046] lines 1-9), and a second color different than the first color within a second temperature 52°C for high viscosity.  
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the thermochromic material to have a first color represent lower temperatures such as 17°C and 27°C and a second color represent higher temperatures such as 52°C as it would accommodate different viscosities and fitting properties of common bone cements and dental materials. 

Regarding claim 5, Baeten in view of Chen and further in view of Mckay teaches the device of claim 3 (see rejection above). Mckay further teaches wherein the body, over a temperature range from 10 to 80°C ([0046] lines 1-9), has a color corresponding to the second color of the piston within the second temperature range from 40 to 80°C ([0046] lines 1-9). Since the temperature range of the body falls within the range of the second color, the modified piston will reflect the second color through the body of the device. 

Regarding claim 7, Baeten in view of Chen teaches the device of claim 1 (see rejection above), wherein the device comprises a water vapor-impermeable and/or opaque packing. 
Mckay teaches a tool in the same field of endeavor of syringes for delivery of dental materials (abstract). Mckay teaches the material delivery device is packaged using a moisture resistant package (refer to [0117] lines 1-3).  
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify select packaging for the delivery device to be moisture resistant as it would be appropriate for protecting this type of device since it may need to be autoclaved or sanitized. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Baeten (US10588829 B2) in view of Chen (CN206979751U, English translation provided used for citation purposes) and further in view of Mckay (US20120022541), Biermann et al. (US2017/0056292), and Ikuta (US2001/0009131).  
Regarding claim 4, Baeten in view of Chen and Mckay teaches the device of claim 3 (see rejection above), wherein the thermochromic material has a first color within a first temperature range from 10 to 30°C (see claim 3 rejection), and a second color different than the first color within a second temperature range from 40 to 80°C (see claim 3 rejection) and third color different than the second color. However, modified Baeten does not teach the third temperature range of greater than 80°C.
Biermann teaches a temperature-sensing syringe in the analogous art of thermochromic flowable material dispensing to detect the temperature of the thermochromic material as it passes through the syringe (Biermann, abstract). Biermann teaches the syringe (10, Fig. 1) has a piston (16, Fig. 1) with a temperature sensing component that is in thermal contact with a barrel (12) of the syringe ([0004] lines 1-7), in which a temperature-sensing component has a first color within a first temperature in a range ([0021] lines 27-34) and a second color different than the first color within a second temperature range [0021] lines 27-34) and a third color with a third temperature range of 50 degrees C or above (Biermann, [0022] lines 1-10) to show an increase in temperature than the second temperature (Biermann [0022] lines 1-6). Biermann is silent to explicit temperature values of a third temperature. 
Ikuta teaches a dental material in the same field of endeavor of dental cements for filling a root canal (Ikuta, abstract). Ikuta teaches that typical root canal filling material has a softening temperature between 40 degrees C and 70 degrees C. Ikuta further discloses that any temperature exceeding 70 degrees C may possibly result in burning the patient due to high heat (Ikuta [0010] lines 14-19).
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the thermochromic material of the modified device to have the third color show at a temperature range of 80 degrees C or above as taught by Biermann and further by Ikuta since it would provide an indication to warn the user against the temperature when the dental material is too hot to use and hence prevent any damage, burns or blistering to the patient’s oral cavity. 

Claims 12, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Baeten (US10588829 B2) in view of Chen (CN206979751U, English translation provided used for citation purposes) and further in view of Li (US Patent Application No. 2018/0085196).   
Regarding claim 12, Baeten in view of Chen teaches a method of heating dental materials (Baeten Col. 12 lines 5-7), comprising the following steps: 
a) providing the device of claim 1 (see rejection above), wherein the device comprises a dental material (the device is a dental material applicator meaning it holds and dispenses material), 
d) heating the device (Baeten Col. 5 lines 41-44) and the dental material present therein from a first temperature below the switching temperature of the thermochromic piston material to a second temperature above the switching temperature of the thermochromic piston material (the dental material is what is being heated, hence it will be present as the temperature switches and reflects on the modified thermochromic plunger), and 
e) visually recognizing that a temperature above the switching temperature has been attained by the color change in the thermochromic piston material (the thermochromic material is a color-changing material meant to display different colors at different temperature ranges, this indicated that the color change will be visualized to tell the current temperature of the dental material).  
	However, Baeten in view of Chen does not explicitly teach the heating is generated by:
b) providing a heating unit, and
c) placing the device comprising the dental material in the heating unit.
Li teaches a syringe in the same field of endeavor of dental applicators for delivering dental material with different viscosities (Li, [0002] lines 1-9 and [0038] lines 1-5). Li teaches the syringe (Li, 10, Fig. 1) is part of a system and a method (Li, [0021] lines 1-8). The system includes a docking station (Li, 20, Fig. 7) heating slots (Li, 302, Fig. 7) for providing fast and effective inductive heating to the syringe cartridge when it’s placed into a heating slot (Li, [0031 lines 1-6) and a thermo-reactive color strip to indicate and reflect the temperature of the chamber (Li, 110, Fig. 5) of the syringe. 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the heat generation source of Baeten in view of Chen to be provided by a heating unit to heat the dental material, as taught by Li, instead of an exothermic reaction, because it would provide direct inductive heat to the syringe, resulting in a faster, effective and more uniform heating. 

Regarding claim 14, Baeten in view of Chen and Li teaches the method of claim 12 (see rejection above). Li further teaches wherein, in step e), the color of the thermochromic piston material is compared with the color of a reference marker or reference scaltemperature (Li, [0034] lines 8-19).  Li discloses the heating unit has thermo-reactive color strip to indicate and reflect the temperature of the chamber of the syringe (Li, 110, Fig. 5), which indicates that the user will reference the color strip to match the temperature with the visible color. 
It would have been obvious for one having ordinary skill in the art to have a reference marker present when comparing the plunger color of Baeten in view of Chen, as taught by Li, because it would help confirm the temperature range and be more convenient than having to memorize the different colors that correspond to different temperature ranges. 

Regarding claim 15, Baeten in view of Chen and Li teaches the method of claim 12 (see rejection above). Baeten further teaches the method having the following further step: f) dispensing the dental material from the device (Col. 20 lines 5-7 and Col. 41 lines 31-35) and g) curing the dental material by light curing (Col. 10 lines 4-8 and Col. 11 lines 14-17).  

Regarding claim 16, Baeten in view of Chen and Li teaches a method of dental treatment comprising heating a dental material according to the method of claim 12 (see rejection above). Baeten further teaches the method further including introducing the dental material is into the oral cavity of a patient on or after dispensing from the device and then curing by light curing (Baeten Col. 19 lines 23-31; “a method of treating a patient with a dental material comprising heating the dental material …and applying the heated dental material to a surface of the tooth or tooth cavity, prior to curing of the material”). 

Regarding claim 17, Baeten in view of Chen and Li teaches the method of claim 16 (see rejection above). Baeten further teaches wherein the dental material is contacted with a patient's tooth to be treated (Col. 19 lines 23-31), as filling material, lining material, luting material or fissure sealant (Col. 26 lines 59-62; “a composition for dental materials, specifically endodontic filling materials as as gutta percha…”)  

Regarding claim 18, Baeten in view of Chen teaches the device of claim 1 (see rejection above) and a -dental material present in the device (the device is a dental material applicator). However, it does not teach a kit comprising: the device, the dental material present in the device, and a heating unit.
Li teaches a syringe in the same field of endeavor of dental applicators for delivering dental material with different viscosities (Li, [0002] lines 1-9 and [0038] lines 1-5). Li teaches the syringe (Li, 10, Fig. 1) is part of a system that includes a docking station (Li, 20, Fig. 7) with heating slots (Li, 302, Fig. 7) for providing fast and effective inductive heating to the syringe cartridge when it’s placed into a heating slot (Li, [0031 lines 1-6). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the syringe of Baeten in view of Chen to be part of a kit with a heating unit to heat the dental material, as taught by Li, because it would provide direct inductive heat to the syringe, resulting in a faster, effective and more uniform heating. 

Regarding claim 19, Baeten in view of Chen and Li teaches the kit of claim 18 (see rejection above). Li further teaches wherein the heating unit (Li, 20+302, Fig. 7) has a reference label, reference marker or reference scale that assigns a temperature to the color of the piston (Li, [0034] lines 5-17). Li discloses the heating unit can have a thermo-reactive color strip to indicate and reflect the temperature of the chamber (Li, 110, Fig. 5) of the syringe.    
It would have been obvious for one having ordinary skill in the art to have a reference marker present when comparing the plunger color of Baeten in view of Chen, as taught by Li, because it would help confirm the temperature range and be more convenient than having to memorize the different colors that correspond to different temperature ranges. 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Baeten (US10588829 B2) in view of Chen (CN206979751U, English translation provided used for citation purposes) and further in view of Li (US Patent Application No. 2018/0085196) and Mckay (US20120022541).
Regarding claim 13, Baeten in view of Chen and Li teaches the method of claim 12 (see rejection above). Modified McKay further teaches wherein heating is affected in step d) from a first temperature in the range from 10 to 30°C, to a second temperature in the range from 40 to 80°C.
Mckay teaches a tool in the same field of endeavor of syringes for delivery of dental materials (abstract). Mckay teaches the material delivery device is used for delivering a has a first color within a first temperature range from 17, 27 degrees C for low and medium viscosities ([0046] lines 1-9), and a second color different than the first color within a second temperature 52°C for high viscosity.  
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the thermochromic material to have a first color represent lower temperatures such as 17°C and 27°C and a second color represent higher temperatures such as 52°C as it would accommodate different viscosities and fitting properties of common bone cements and dental materials. 

Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINA FARAJ/               Examiner, Art Unit 3772                                                                                                                                                                                         /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772